Title: To Thomas Jefferson from James Monroe, 2 February 1809
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Feby 2. 1809.
                  
                  I returned from Albemarle on saturday & had the pleasure to receive your favor of the 28. ulto. on Monday last. I perceive that the idea which I suggested of a new and decisive effort, to avert the dangers interior & exterior of the present crisis, by a special mission to France & England, has not obtained your approbation. As the idea was suggested without illustration you will permit me to explain myself further on it.
                  I have not the hope which you seem still to entertain that our differences will be accomodated with either power under existing arrangments. the imbargo was not likely to accomplish the desired effect, if it did not produce it under the first impression, nor then, unless it was considered as a step leading to war in case it failed. There are powerful interests in England in favor of a war with the UStates as a measure of expediency, such as the ship holders, the East and W. India merchants, & the navy; and the publick sentiment is strong for cutting up our commerce with enemys colonies & with the enemy in the produce of its colonies. Whether the interest friendly to peace which is also strong, would have prevailed in case the issue had been pushed home at once is doubtful. But by the course which the affair has taken, the hostile party has apparently gained strength, & the nation accustomed to behold the approach of the crisis, is probably better prepar’d for it. I fear that at the expiration of the term you mention, no change for the better will have taken place in the exterior, while the interior may become considerably more convulsd than it now is.
                  While the simptoms which appear to the East are seen, neither France or England will be disposed to accomodate with us. Both those powers wish our overthrow or at least that of our free system of government, and while there is any hope of such an event, our attitude cannot be an imposing one with either. To give effect to foreign negotiations our interior must be tranquilized. Without the evidence of strong & firm union at home nothing favorable to us can be expected abroad; and from the simptoms alluded to, there is much cause to fear that tranquility can not be secur’d at present, or relied on in future, by an adherence only to the measures which have been heretofore pursued. It seems to me to be necessary to take some decisive step, which shall arrest the publick attention in both hemispheres, & announce that on its result the future relations of the country with the powers to whom it is addressed, of peace or war, shall depend. I think that a special mission is precisely the measure which is most likely to produce that effect, & that the crisis imperiously calls for it: that it would check the tendency to disorganization at home & afford the fairest prospect of success abroad. You will recollect that the late mission to France, I speak of that of 1803. rested precisely on the ground of the proposed one, except that in this case the pressure would be on both powers, a circumstance not unfavorable to success: that it suspended on its result every interior mov’ment, tho’ the inclination to it in certain quarters was strong, and that by winding up the business at home it became wound up abroad also, to which cause it was in an essential degree owing that the measure succeeded. The late special mission to England did not stand on the same ground with that to France alluded to, or with that which is proposed. Between the meeting of Congress, & the adoption of that measure an important change had taken place in England, by the death of Mr. Pitt & the promotion of Mr. Fox, which had of itself changed the relation between the two countries, in feelings and opinion, if not in fact. The issue too was of a different nature. The menace held up on the failure of that mission was the execution of the non importation law: in this case it would be war, a result which it is sought to avoid by a respectful effort to prevent it. The pressure on France by the proposed measure would be the same as in the former case, for it was then believed that I was instructed to proceed to England in the event of the failure of the negotiation; and the pressure on England if France accomodated would be of a nature scarcely to be resisted.
                  As a mere measure of respectful consideration a special mission never did & perhaps never will succeed with any power. It must combine other circumstances with it of a strong & imposing nature (& the stronger the better) or it will prove abortive. The evidence of respect which it affords can offer no other induc’ment than as a colouring or pretext for doing what more imperious circumstances dictate. I am satisfied, whatever the effect might be, that the mission proposed, would be viewed by both powers and our fellow citizens in the light above exhibited, & that it would more especially be considered as a measure of tone, rather than of condescention. The objection of condescention appears to me to be stronger to a renewal of the proposition in the mode in which it has been already rejected than in that which is advised, while there is much less cause to hope success from it at home or abroad.
                  There are other advantages in favor of the proposed measure among which are the following. By changing the attitude, the govt. would have in a great measure the controul of its future conduct be the result of the mission what it might. It is hardly possible that some opportunity shod. not offer, if the trust was managed with common prudence, to extricate us with credit from the present dilemma. It is quite improbable that this advantage wod. be enjoyed in equal degree, by permiting things to run on in their present course. It is not to be presumed, under such circumstances, that either power would yield to morrow what it had refused to day. The previous rejection, where no adequate cause or pretext was afforded for a change, might be a motive for rejecting again: and the new delay adopted expressly to avoid war, shewing with what regret it was approached, might encourage the hope that that appeal would be again postponed, which the [strong] simptoms of discontent to the Govt. could not fail to encrease. Should the naked question of war be finally propounded, I own to you that without some signal effort to prevent it, such as that alluded to, whose failure would bring together with firm union & hearty zeal every honest friend of his country, there is much cause to dread the consequences likely to result from it. The state of the treasury & probable accumulation of taxes, the exposed & defenseless situation of our towns, the increase & danger of regular force, the little hope of profiting by the war, in relation to its objects, tho it should be prosecuted for years, are objections which would be urged against it, & would have much weight in that stage. If among the zealous supporters of the measures of the govt. there are any, who doubt, at this time, the policy of declaring war, it is probable that their number will be encreased when called on to act; & it is much to be apprehended that the majority will not be found long on that side.
                  You seem to apprehend that in case Boniparte succeeds in Spain we shall be enabled to accomplish our object in England; but I do not perceive that a result so favorable to us is likely to proceed from that cause. It is far from being certain that the mere subjugation of Spain would overthrow the British ministry without which that consequence could not well be expected. The new prospect in Spain was opened to England after our relations with her had assumed thier present character, France was omnipotent in Spain anterior to it, & would only recover then what she held before. It seems probable that while England maintains her independance, & the ministry its ground, there is little cause to expect in the course we are pursuing any important change in our favor, & certainly there is none to hope it from her subjugation by France. It is more probable that a claim on So. America would fix the views of Boniparte more steadfastly on us. Success rarely moderates the pretentions of a conqueror. He issued his decree when he had not a single ship at sea. That fact shews that, if the UStates were not its principal object, thier friendship had ceased to be one wh was deemed worthy his attention. Connect that fact with his conduct in the Spanish negotiation & the presumption is strengthend that he views us with other eyes: that on the scale of his vast & boundless ambition we occupy a place & are destin’d to take our turn in the list of conquered people. This sentiment is not of a very limited range. The best friends of the UStates in France such as La Fayette Volney & others entertain it. No unfriendly feeling excites these remarks. From Boniparte himself I have recd. much kindness & attention, of which proofs have been afforded by his notice of me to others since I left the country. For the nation I have high consideration & respect, & for many frends there the sincerest regard. But these circumstances will not not blind me to the danger, or make me insensible to what I owe my country.
                  If the proposed measure was adopted and succeeded with both parties, a great boon would be obtained to the country. If it succeeded with either, much good would be done; for if either revoked its decrees, & the other persisted in maintaining them, the issue would be made up with it alone, & we be [freed] from the other. If England shod. be the party refusing the country would be prepard to meet the crises; if France refused, the same would be the publick sentiment & spirit. If Boniparte maintained his decrees after England had agreed to revoke hers, it would prove that nothing short of our becoming a party to the war on his side, would satisfy him, & that he would make war on us, if we were contumacious. War then wod. be our inevitable destiny & it would remain to be decided, whether we wod. consent to be drawn into it on his side, on his own terms, subjecting ourselves to incalculable loss while it lasted, by the waste & pillage of our commerce, to wh. he could give no protection, and to still worse disasters if he succeeded by the conquest of England; for in that case he would be the sole monarch of Europe. Place him on that high ground, and the liberty of the world is endanger’d, if not gone. Our intermediate forbearance or accomodation with his views wod. then avail us nothing. His mandate must be obeyed or he would send his marshalls to enforce it. I see no motive of interest to draw us to him on such terms. If England revokes her orders he ought to revoke his & a mission to him in the first instance which would manifest superior respect, ought to draw him out on that point, or failing to do it, justify & invite the most unfavorable suspicions of his future views towards us. But I indulge great hope that the proposed measure would succeed in its object with both powers. I cannot believe that either would suffer such a mission to withdraw, & take to itself the responsibility & the consequences of refusing conditions fair & honorable to it, when thus pressed.
                  Permit me to remark that if this reasoning is found to be just, the execution of the plan suggested would in my judgment be deemed an act of magnanimity wh. would do you honor to the remotest time. It would prove that in a situation of great personal delicacy you looked only to the good of your country, & that the last act of your administration was employed, in a distinguished effort to preserve its peace, liberty, & union. I am satisfied that it would secure to you in advancing years the affections of thousands that are now endangerd. I need not tell you that as I have felt much interest in tendering to you my services on this occasion, the motive which prompted me to it, wod. not be affected, in case the measure was deemed expedient, if the trust was committed to others. In making to you the proposition, I have discharged a duty which I thought I owed to my country, in a crisis of peculiar danger, & have gratified my feelings in regard to yourself. The publick service may be better performed by others. We have been long neighbours & friends & it will be my object to cherish through life those interesting relations.
                  
                     Jas. Monroe 
                     
                  
               